DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicants amendment filed April 4, 2022, cancelling claims 126-127, 129, 131, and 142-143, amending claims 125, 128, and 135-136, and adding new claims 145-150 is acknowledged.   Accordingly, claims 125, 128, 130, 132-141, and 144-150 are examined herein.
Any rejection or objection not reiterated herein has been overcome by amendment.  


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 136-137 and 140-141 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 136 recites “A polynucleotide comprising a nucleotide sequence encoding the polypeptide of claims 125.”   Claim 125 recites “a polypeptide comprising”.  Polynucleotides and polypeptides are distinct and mutually exclusive molecules.  Polynucleotides are composed of nucleotides and not amino acids.  Claim 136 does not encompass or require the polypeptide of claim 125.  Thus claim 136 does not include all the limitations of the claim from which it depends.  
Claims 137, 140 and 141, which depend from claim 136 (and thus also depend from 125), also do not require the polypeptide of claim 125.  As such, they also do not include all the limitations of the claim(s) from which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicants indicate that the amendment to claim 136 to include the phrase “comprising a nucleotide sequence” adequately addresses the rejection under 112(d).  However, amended claim 136, which only requires a polynucleotide, still depends from amended claim 125, which still only requires a polypeptide.  Thus claim 136 does not require all of the limitations of claim 125, from which it depends.


	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 125, 130, 132-141, 144, 146-150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

MPEP 2163.II.A3.(a).(i) states, “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species’ means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  

Claim 125 refers to a genus of polypeptides: an I-OnuI HE variant that is 90% identical to SEQ ID NO 7 and that also binds and cleaves SEQ ID NO: 11 of the TGFR2 gene.  Regarding the genus of I-OnuI HE variants that are 90% identical to SEQ ID NO 7, the specification teaches that a “variant” has been designed and/or modified from a parental or naturally occurring nuclease, to bind and cleave a double-stranded DNA target sequence” (page 33, lines 7-8) and “may be obtained by making one or more amino acid alterations, e.g., mutating, substituting, adding, or deleting one or more amino acids, in a naturally occurring HE or HE variant” (page 33, lines 17-19).  The specification also teaches that “sequence identity” is calculated by comparing aligned sequences, determining the number of positions having the identical amino acid residue in both sequences, dividing the number of identical positions by the total number of positions, and multiplying the result by 100 to yield the percentage of sequence identity. (page 85, lines 21-27).  SEQ ID NO 7 is approximately 300 amino acids in length.  Using a formula to determine the number of permutations of at most 30 amino acid changes (10% of 300) at any of 300 positions, at which each position could be changed to one of 19 amino acids or kept the same, indicates that there are 1.9 x 1080 polypeptides that are at least 90% identical to SEQ ID NO 7.   Thus, the genus of I-OnuI HE variants that are at least 90% identical to SEQ ID NO 7 is very large; however, it is not predictable which of the 1.9 x 1080 polypeptides are also capable of binding and cleaving SEQ ID NO 11.  
The specification teaches I-OnuI HEs variants can be made through one or more substitutions in the DNA interface domain which is made up of amino acids at positions 24-50, 68-82, 180-203 and 223-240 (total of 81 residues) in SEQ ID NOs: 1-5 (page 36, lines 10-12).  However, “At least 90% identical to the amino acid sequence set forth in SEQ ID NO: 7” is sufficiently broad that it does not limit the endonuclease to those specific resides in the DNA binding domain of SEQ ID NO 7 that are mainly responsible for the DNA binding specificity.  
The specification only describes two specific examples of I-OnuI HE variants that can cleave SEQ ID NO 11, which are defined by SEQ ID NOs: 6 and 7 (page 125, line24 to page 126, line 20).  Additionally, SEQ ID NO: 7 and SEQ ID NO:6 differ by only two amino acids (page 126, line 16-17).  SEQ ID NO: 7 contains 42 substitutions compared to wild type I-OnuI, which cannot cleave SEQ ID NO 11, several of which are outside of the DNA interface residues (FIG. 5).  There is no indication in the specification whether these 42 differences between wild type I-OnuI and SEQ ID NO 7 are necessary for an I-OnuI HE to cleave SEQ ID NO 11.  Thus, the Applicants have described a very small percentage of species in the claimed genus of I-OnuI HE variants that are 90% identical to SEQ ID NO 7, and the two species that are described are closely related to each other and not representative of the genus as a whole.  
It is also necessary to consider “the known or disclosed correlation between structure and function” of the I-OnuI HEs and SEQ ID NO 11.  Unlike other gene editor systems like TALENs and CRISPR/Cas, there is not a structure-function relationship between the HE polypeptide amino acid sequence and its target sequence.  Stoddard (WO 2011/156430) teaches that to make an I-OnuI variant to target a specific site, one skilled in the art must select a target site in a gene that has at least 40% homology to the wildtype or existing I-OnuI variant target site, mutating the coding sequence for I-OnuI, expressing the variants, and then screening the variants for binding activity to the target site (page 8).  Since it is necessary to proceed through an extensive screening step to find an I-OnuI variant for each target site, it is apparent that there isn’t a correlation between I-OnuI structure and target site binding function.  It is not evident from the prior art that one skilled in the art can choose a nucleic acid sequence and determine the I-OnuI structure that would target that nucleic acid without screening through thousands of I-OnuI variants.
To this point, to discover the I-OnuI HE variants corresponding to SEQ ID NO 6 and 7, Applicants screened libraries of N and C-terminal I-Onu domains containing variable amino acid residues in their DNA recognition interfaces (page 125, lines 5-11).  Each library contained 107-108 transformants (page 125, lines 10-11).  From this initial screen, SEQ ID NO 6 was discovered and then subsequently randomly mutagenized to create and identify SEQ ID NO 7 (pages 125-126). Considering that 107-108 different half-polypeptides were initially screened, which corresponds to ~1015 different combinations of full-length I-OnuI HE variants, and considering that Applicant only describes a single I-OnuI HE variant isolated from that initial screen that could bind and cleave SEQ ID NO 11, it is reasonable to conclude that very few I-Onu HE variants can bind and cleave SEQ ID NO 11.  Applicant does not disclose the library size of mutagenized SEQ ID NO 6; however, that fact that Applicant only describes one derivative of SEQ ID NO 6 that can also cleave and bind SEQ ID NO 11 further supports the conclusion that very few polypeptides that are 90% identical to SEQ ID NO 7 would also be able to cleave SEQ ID NO 11. 
Considering the large variation in the genus of I-OnuI HE variant polypeptides that are 90% identical to SEQ ID NO 7, Applicant’s description of only two closely related polypeptides, and the lack of correlation between I-OnuI polypeptide structure and its function of targeting a specific target sequence, it is reasonable to conclude that Applicants did not possess the invention as claimed at the time of filing.

Claim 130 recites an I-OnuI variant that has at least 95% identity to SEQ ID NO 7.  Although, the genus of polypeptides is narrower than in claim 125, it is still quite large: 2.5 x 1044 polypeptides.  As recited above for claim 125, the specification does not indicate which residues in SEQ ID NO 7 are dispensable for binding or cleaving SEQ ID NO 11.  For the reasons described above regarding the correlation between HE polypeptide sequence and DNA recognition sequence, it is not predictable which 5% of amino acids can be changed in SEQ ID NO 7, and what they can be changed to and still retain cleavage of SEQ ID NO 11.

Claims 132-141, 144, 146-150 do not further limit the genus of I-OnuI HE variants that are 90% identical to SEQ ID NO 7 and therefore are not sufficiently described for the reasons outlined above.

Response to Arguments
Applicants argue that, as amended, claims 125, 130, 132-141 and 144 are sufficiently described in the specification (See Remarks, page 12).  This argument has been fully considered but is not persuasive because it is a mere allegation of patentability.  Applicant does not provide an explanation or evidence of how the claimed polypeptides are sufficiently described in the specifications. 


Allowable Subject Matter
Claims 128 and 145 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 145 encompasses a very small genus of polypeptides that comprise the amino acid sequence of SEQ ID NO 7.  Claim 128 contains a larger genus of polypeptides that are 90% identical to SEQ ID NO 7, but require specific amino acid substitutions of SEQ ID NO 4, that correspond to specific residues in SEQ ID NOs 6 and 7.   Because the polypeptides of claims 128 and 145 recite specific residues that are shown by Applicants to be sufficient for binding and cleaving SEQ ID NO 11, the claimed polypeptides are sufficiently described in the specifications.  
Polypeptides that are 90% identical to SEQ ID NO 7 and also cleave SEQ ID NO 11 appear to be free of the prior art.  The closest prior art is Cellectis (US 20160130569 A1; published May 12, 2016), which describes an I-OnuI HE variant (SEQ ID NO 8) that is 87% identical to SEQ ID NO 7 of the instant application.  Although, it is unknown whether SEQ ID NO 8 of Cellectis can cleave SEQ ID NO 11 of the instant application, it was discovered due to its ability to bind and cleave a sequence in T-cell Receptor alpha (Figure 1).  Given that I-OnuI HE variants are specific to their target site, SEQ ID NO 8 of Cellectis is not predicted to cleave SEQ ID NO 11 of the instant application.

Conclusion
Claims 125, 130, 132-141, 144, 146-150 are rejected.
Claims 128 and 145 are objected to as being dependent upon a rejected base claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636